Citation Nr: 1134147	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  08-26 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1974 to June 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the benefits sought on appeal.  The Veteran appealed that decision to BVA, and the case was referred to the Board for appellate review.

A hearing was held on April 15, 2011, in Wichita, Kansas, before the undersigned.  A transcript of the hearing testimony is in the claims file.


FINDING OF FACT

The Veteran's bilateral hearing loss is related to his active duty service.  


CONCLUSION OF LAW

Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Generally, service connection is warranted when there is evidence of:  (1) a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2010). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.

As an initial matter, although a February 1987 service treatment record reflects the Veteran's assertion that he suffered "frequent earaches during childhood", the evidence shows that the Veteran's ears were within normal limits upon clinical examination at entrance into service.  See e.g., 38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995) (holding that history provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition).  Therefore, the presumption of soundness attaches, and the laws and regulations pertaining to the possibility of aggravation of a pre-existing disability need not be discussed.  See VAOPGCPREC 3-2003, 69 Fed. Reg. 25178 (2004).

The earliest evidence of post-service treatment for bilateral hearing loss is dated in November 2006.  In January 2008, the Veteran was afforded a VA examination in connection with this claim.  The audiological findings in November 2006 and January 2008 show that he has bilateral hearing loss for VA purposes as defined at 38 C.F.R. § 3.385.  

The Veteran has contended that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his hearing loss resulted.  A review of the Veteran's VA claims file shows that his military occupational specialty (MOS) was munitions maintenance during his service in the Air Force.  He asserts that, as part of his service occupation, he was exposed to excessive noise, to include noise from aircraft, flightline, sanders, heavy equipment and weapons training.  The Veteran is considered competent to relate a history of noise exposure during service.  See 38 C.F.R. § 3.159(a)(2); see also Rucke and Layno.  His service treatment report note participation in a hazardous noise protection program, and they contain indications of flight line duty.

A review of the Veteran's service treatment records shows that the Veteran has an extensive history of inservice complaints for and treatment of ear conditions, to include a diagnoses of right ear otitis media in March 1977, multiple notations of clouded tympanic membranes, bilaterally, and a perforated right tympanic membrane in February 1989.  There were complaints of hearing loss in 1999.  Given the foregoing, the evidence is sufficient to show exposure to loud noise during service, with treatment for otitis media, clouded tympanic membranes, and a right ear tympanic membrane perforation during service.  

The Board notes that it appears that the Veteran's hearing acuity was not tested upon separation from service.  As noted above, the first medical evidence of bilateral hearing loss for VA purposes as per 38 C.F.R. § 3.385 is in November 2006; 14 years after the Veteran's separation from service.  Accordingly, the provisions of 38 C.F.R. § 3.307 and 3.309, relating to presumptive service connection for bilateral hearing loss manifested to a compensable degree within one year of separation from service, are not for application.

In December 2007, the RO requested that a VA examiner provide an opinion concerning a "relationship between acoustic trauma in the military and any current hearing problems."  See December 2007 VA examination request from the RO.  

The January 2008 VA examination report shows that the examiner stated that she had reviewed the Veteran's C-file, and conducted an interview and a physical examination of the Veteran.  The VA examiner noted the Veteran's history of in-service ear complaints and treatment as well his in-service noise exposure, and stated, "Veteran appears to have a long history of sinus trouble resulting in ear infections and perforations."  The examiner further stated, "I cannot resolve this issue without resort to mere speculation as to whether [the Veteran's bilateral hearing loss] is due to past military noise exposure, past ear infections, or even a combination of both."  

The Board finds that service connection for bilateral hearing loss is warranted.  The Veteran is shown to have been exposed to loud noise during his 18 years of Air Force service.  His service treatment records show that he was treated for ear infections and a perforated right tympanic membrane.  Although the January 2008 VA examiner stated that she could not distinguish whether the Veteran's current bilateral hearing loss was causally-related to his inservice noise exposure, or his ear infections, given his service treatment reports, both causes indicate a relationship to his service.  There is no competent, countervailing medical evidence of record.  Based on the foregoing, the Board finds that the evidence is at least in equipoise, and that affording the Veteran the benefit of all doubt, that service connection for bilateral hearing loss is warranted.  

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.


ORDER

Service connection for bilateral hearing loss is granted.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


